Title: To Benjamin Franklin from the Chevalier de La Chambre, 11 November 1781
From: La Chambre, ——, chevalier de
To: Franklin, Benjamin


Monsieur
A Caën le 11. Novembre 1781.
Je suis mortifié de n’avoir pas eu plustôt l’honneur de vous temoigner ma reconnoissance de la lettre que vous m’avez fait celui de m’ecrire le 29. 8bre. der. Des affaires pressées du Service en ont été la cause. Je n’en Suis pas moins pénétré de la bonté avec laquelle vous avez bien voulu me confirmer dans la confiance qu’à son passage icy j’ai marqué à M. Gregory Lieutt. de la marine des Etats unis de l’amerique. Je vous Supplie d’en agréer mes très Sinceres remerciements.
Porteur d’une figure heureuse et le ton qu’il m’a paru avoir d’une éducation distinguée avoient deja bien concourus à me l’inspirer cette confiance; néanmoins j’ai pu lui marquer quelqu’inquiettude: je ne m’en déffend pas, et il ne m’en veut surment point de mal. Il ne pût me justifier Son Etat et les circonstances sont teles, vous le Savez Monsieur, que nous ne devons rien y donner au hazard. Le revers des meilleures apparences, peut quelques fois n’y pas répondre et cacher des perfidies d’une suite plus ou moins importantes, plus ou moins pernicieuses.

J’ai l’honneur d’etre avec Respect Monsieur Votre trés humble et trés obeissant Serviteur
Le Cher. De La Chambre
 
Notation: de La Chambre 11, Novr. 1781
